'The opinion on rehearing by Monroe, J.
On Motion to Dismiss.
(The original opinion in this case loas prepared by the late Justice Miller, and having been considered by the Court, subsequently, was adopted as the judgment of the Court).
Miller, J.
The appellant, the mortgage creditor of the succession of Thomas J. Foster, sought by rule in the lower court to compel the sale of the property of the succession to pay the debt amounting to two thousand two hundred dollars, and from the judgment against her «on her rule, takes this appeal.
A motion to dismiss the appeal is made 'on the ground that the •amount in dispute is below our jurisdiction. It is urged that the controversy arose with reference to the fee of the attorney of the mortgage creditor, which was fixed by the act at ten per cent, on the amount of the debt. That, in our view, forms part of the demand of the appellant, and it is the amount claimed, not one of the elements, that is the test of our jurisdiction.
The motion to dismiss is denied.